                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GARY R. BUTTERS, as Co-Trustee
                             :                CIVIL ACTION NO. 4:17-CV-797
of THE BUTTERS CLINTON       :
COUNTY GAS PROTECTOR         :                (Chief Judge Conner)
TRUST, DAVID F. BUTTERS,     :
individually, TERRY L. BUTTERS,
                             :
individually, and GLEN E.    :
BUTTERS, individually,       :
                             :
            Plaintiffs       :
                             :
        v.                   :
                             :
SWN PRODUCTION COMPANY, LLC, :
                             :
            Defendant        :

                                 MEMORANDUM

      This case involves a dispute over two oil and gas leases between plaintiffs and

defendant SWN Production Company, LLC (“SWN”). Plaintiffs advance claims for

quiet title and declaratory judgment. They specifically ask that we find that SWN is

in violation of its lease agreements and no longer maintains an interest in the leased

property. SWN now moves for summary judgment, claiming it has extended the

leases by continuing drilling operations with due diligence and thus retains an

interest in the leases. We will deny SWN’s summary judgment motion.
I.     Factual Background & Procedural History1

       Plaintiffs own several tracts of property in Morris Township, Tioga County,

Pennsylvania, that are subject to two oil and gas leases: the “Butters Living Trust

Lease” and the “David and Terry Butters Lease.” (Doc. 72 ¶ 1). Plaintiffs are the

lessors of the properties. (Id.) SWN is a Texas limited liability company engaged in

the production of oil and gas. (Doc. 7 ¶ 5). SWN is the lessee of the two leases at

issue in this case. (Doc. 72 ¶¶ 1, 8, 10; see also Doc. 72-1).

       A.     Lease Assignments and Transfers

       SWN obtained its interest in the leases through a complicated series of

transactions involving a variety of entities that assigned their rights, titles, and

interests in the Butters Living Trust Lease and the David and Terry Butters Lease.

(See Doc. 7 ¶¶ 29-37). Two prior interest holders are particularly relevant here:

Chesapeake Appalachia, LLC (“Chesapeake”) and Southwestern Energy

Production Company (“Southwestern Energy”). Chesapeake obtained an interest

in the leases in 2010, retroactive to 2006, (Doc. 7 ¶ 30; Doc. 58 ¶ 30), and conducted

drilling activities on the subject property, (Doc. 72 ¶ 7; Doc. 77 ¶ 7). Southwestern



       1
        Local Rule 56.1 requires that a motion for summary judgment pursuant to
Federal Rule of Civil Procedure 56 be supported “by a separate, short, and concise
statement of the material facts, in numbered paragraphs, as to which the moving
party contends there is no genuine issue to be tried.” LOCAL RULE OF COURT 56.1.
A party opposing a motion for summary judgment must file a separate statement of
material facts, responding to the numbered paragraphs set forth in the moving
party’s statement and identifying genuine issues to be tried. Id. Unless otherwise
noted, the factual background herein derives from the parties’ Rule 56.1 statements
of material facts. (See Docs. 72, 77). To the extent the parties’ statements are
undisputed or supported by uncontroverted record evidence, the court cites
directly to the statements of material facts.

                                             2
Energy is SWN’s corporate predecessor. (Doc. 7 ¶ 37; Doc. 58 ¶ 37). Southwestern

Energy first obtained an interest in the subject leases and property in January 2013.

(Doc. 7 ¶ 33; Doc. 58 ¶ 33). It obtained a greater interest in September 2014. (Doc. 7

¶ 36; Doc. 58 ¶ 36). Southwestern Energy converted into SWN in January 2015.

(Doc. 7 ¶ 37; Doc. 58 ¶ 37). Upon conversion, SWN obtained a 100% interest in the

leases. (Doc. 72 ¶ 10; Doc. 77 ¶ 10).

       B.     Relevant Lease Provisions

       The Butters Living Trust Lease covers just over 242 acres of land on

plaintiffs’ property. (Doc. 7 ¶ 16; Doc. 72-1 at 3). The David and Terry Butters

Lease covers roughly 214 acres of land on plaintiffs’ property with hydrocarbon

rights under about 203 acres of the lot. (Doc. 7 ¶ 17; Doc. 72-1 at 10). The leases are

identical in all relevant respects. (Doc. 7 ¶¶ 18, 19, 21).

       Both leases establish a primary term of five years. (Id. ¶ 18). That five-year

period commenced on December 8, 2005, and was scheduled to terminate on the

fifth anniversary of the leases’ execution. (Id.) Under the leases, the lessee has an

option to extend the primary term for an additional five years upon payment of $45

per net-acre. (Id. ¶ 19). This extension of the primary term takes effect on the date

that the leases would have expired, in effect creating a ten-year primary term. (Id.)

Before the initial five-year primary term expired, the lessees exercised the option to

extend the primary term to December 8, 2015. (Doc. 72 ¶ 5; Doc. 77 ¶ 5).

       The leases each contain a “habendum clause” setting forth five means by

which the lessee can extend the leases beyond the primary term and into a




                                             3
secondary term. (See Doc. 72-1). As relevant here, the habendum clauses provide

that the leases will “remain in full force and effect” beyond the primary term

                  as long thereafter as (1) drilling operations continue with
                  due diligence, provided that LESSEE has commenced
                  drilling operations on any portion of the premises or any
                  lands pooled or unitized therewith, within the primary
                  term, (2) an application for a drilling permit is pending
                  with the appropriate authorities, and LESSEE, after
                  grant of such permit, commences drilling operations
                  within a reasonable time thereafter and continues same
                  with due diligence, provided said permit application was
                  filed prior to the expiration of the primary term, (3) oil
                  and gas or either of them is produced or withdrawn from
                  any portion of the premises or any lands pooled or
                  unitized therewith, (4) gas storage operations are
                  conducted in or on any portion of the premises or (5) a
                  completed oil or gas well would be capable of producing
                  oil or gas from any portion of the premises or any lands
                  pooled or unitized therewith, but for acts of God,
                  unavailability or interruption of markets or pipelines,
                  delays due to pending governmental or regulatory
                  authorization, or any other causes, which have caused
                  LESSEE not to commence production from such well or
                  to suspend production from such well.

(Id. at 3, 10) (emphasis added). The leases also define “operations”:

                  Operations. Whenever used in this lease, the word
                  “operations” (unless specified to the contrary) shall
                  mean operations for and any of the following: dirt work,
                  building of roads and locations, drilling, testing,
                  completing, reworking, recompleting, deepening,
                  plugging back, repairing, abandoning or dewatering
                  (meaning pumping or flowing of water and/or associated
                  hydrocarbons from a well) of a well in search of or in an
                  endeavor to obtain, increase or restore and/or market or
                  render marketable or more valuable production of oil or
                  gas, and/or production, actual or constructive, of oil or
                  gas.

(Id. at 5, 12).




                                               4
      C.     Broughton Pad and Drilling Activities

      SWN’s summary judgment motion concerns SWN’s activities on what we will

refer to as the “Broughton Pad.” The Broughton Pad is found on SWN’s leased

land, on which SWN has drilled two wells: the “Broughton #5H well” and the

“Broughton #3H well.” (See Doc. 72 ¶¶ 23, 49).

             1.     SWN’s “Continuous Operations Schedule”

      SWN claims that, in November 2015, it implemented a “Continuous

Operations Schedule” guiding its operations on the Broughton Pad. (Id.) SWN

further claims—and plaintiffs dispute—that Continuous Operations Schedules were

part of its standard business practices in Pennsylvania at the time. (Id. ¶ 24; Doc. 77

¶ 24). Plaintiffs also contest, citing expert testimony, whether Continuous

Operations Schedules like the one used by SWN were part of the oil and gas

industry’s standard business practices in Pennsylvania. (Doc. 77 ¶ 24).

      According to SWN, its Continuous Operations Schedule was designed to

ensure that operations took place on the Broughton pad every 60 to 90 days. (Doc.

72 ¶ 25). SWN asserts that this Schedule was intended to guarantee that SWN

“diligently . . . [met] lease development obligations.” (Id.) Plaintiffs dispute

whether SWN’s Continuous Operations Schedule was in fact intended to satisfy its

due diligence obligations under the leases and whether adherence to a Schedule

like SWN’s constitutes good faith behavior. (Doc. 77 ¶¶ 24-25). Plaintiffs rejoin that

the Schedule was instead intended to comply with SWN’s standard lease provision

prohibiting the cessation of operations for more than 90 days. (Id. ¶ 25).




                                           5
              2.     Initial Activities on the Broughton #5H Well

       In May 2011, Chesapeake drilled the Broughton #5H well to a total depth of

11,277 feet. (Doc. 72 ¶ 7; Doc. 77 ¶ 7). When SWN’s predecessor, Southwestern

Energy, first acquired an interest in the leases from Chesapeake in 2013, there was

no pipeline connected to the pad. (Doc. 72 ¶¶ 8-9; Doc. 77 ¶¶ 8-9). SWN claims it

had plans to complete the well at the time, (Doc. 72 ¶ 11), but plaintiffs dispute that

claim, (Doc. Doc. 77 ¶ 11).2 Southwestern Energy obtained a greater interest in the

leases in September 2014 before converting into SWN in January 2015. (Doc. 7 ¶¶

36, 37; Doc. 58 ¶¶ 36, 37).

       In June 2015, SWN filed an application for inactive well status for the

Broughton #5H well with the Pennsylvania Department of Environmental

Protection (“DEP”). (Doc. 72 ¶ 17; Doc. 77 ¶ 17). SWN’s application described the

Broughton #5H well as a “[t]emporarily abandoned well awaiting installation of a

pipeline.” (Doc. 72 ¶ 17; Doc. 77 ¶ 17; Doc. 72-13 at 2). SWN withdrew its

application for inactive status in January 2016. (Doc. 72 ¶ 28; Doc. 77 ¶ 28).

              3.     Transition to the Broughton #3H Well and Work on the
                     Broughton Pad

       In April 2015, before SWN applied for inactive status on the Broughton #5H

well, it scheduled surveys for a second well—the Broughton #3H well—to be drilled




       2
         SWN asserts that SWN (or Southwestern Energy) took steps to evaluate the
Broughton #5H well upon obtaining its interest. (See Doc. 72 ¶¶ 12, 13). SWN cites
deposition testimony of Scott Elliot as support but fails to include that testimony in
its cited exhibit. (Id. (citing Doc. 72-5)). We will not credit assertions lacking an
evidentiary basis. See FED. R. CIV. P. 56(c)(1).


                                           6
on the Broughton Pad. (Doc. 72 ¶ 15; Doc. 77 ¶ 15). Using those surveys, SWN filed

a well location plat for the Broughton #3H well with the DEP. (Doc. 72

¶ 16; Doc. 77 ¶ 16). SWN submitted a permit application to the DEP to drill the

Broughton #3H well in July 2015. (Doc. 72 ¶ 19; Doc. 77 ¶ 19). DEP approved the

application in August 2015. (Doc. 7 ¶ 66; Doc. 58 ¶ 66).

      Various construction activities took place on the Broughton Pad between

June 2015 and December 2015, including, for example, paving the entrance to the

Pad. (Doc. 72 ¶¶ 18, 20). SWN also describes various operations related to drilling

on the Broughton #3H well before the expiration of the primary term. Specifically,

SWN conducted activities like “spudding, drilling conductor hole, installing cellar,

setting wellhead cage and disposing of drilling waste.” (Id. ¶ 21).

      Testimony from SWN officials suggests that the Broughton Pad was put on a

Continuous Operations Schedule. (Id. ¶ 23). Plaintiffs agree that the Broughton

#3H well was put on the Continuous Operations Schedule, but cite internal SWN

reports that indicate the Broughton #5H well was omitted from the Continuous

Operations Schedule. (Doc. 77 ¶ 23). Plaintiffs also disagree with SWN’s assertion

that the Broughton #3H well was “spud” before the expiration of the primary term,

pointing to an SWN Continuous Operations Report that suggests spudding




                                           7
occurred at a later date.3 (Doc. 77 ¶¶ 22, 23; see also Doc. 108-4). Lastly, the parties

refer to competing evidence regarding whether SWN intended to drill the

Broughton #3H well to total depth then (when SWN claims the well was “spud”) or

later (when the well was scheduled to be “set”). (Doc. 72 ¶ 22; Doc. 77 ¶ 22).

              4.     Transition Back to the Broughton #5H Well and Drilling
                     Activities on the Broughton #5H Well

       In another factual dispute, the parties offer conflicting evidence of SWN’s

intentions as to the Broughton #5H well and its motivations for transitioning from

the Broughton #3H well back to the Broughton #5H well. Plaintiffs point to

evidence that SWN was uncertain about whether it intended to complete the

Broughton #5H well in 2016. (Doc. 77 ¶ 26). SWN withdrew its application for

inactive status of the Broughton #5H well in January 2016. (Doc. 72 ¶ 28). Yet

plaintiffs refer to various SWN emails from early 2016 indicating that the Broughton

#5H well remained on “inactive” status, (see Doc. 77 ¶ 26 (citing Doc. 88)), as well as

SWN documents indicating that the Broughton #5H well was not scheduled for

activities, (id. (citing Doc. 108-4)). Plaintiffs also cite evidence indicating that the

transition from the Broughton #3H well back to the Broughton #5H well was



       3
        Plaintiffs alleged in their complaint, and SWN admitted in its answer, that
the Broughton #3H well was spud on December 7, 2015. (Doc. 7 ¶ 68; Doc. 58 ¶ 68).
However, we will not bind plaintiffs to this allegation. Plaintiffs are entitled to alter
their understanding of the facts after obtaining new information during discovery.
Indeed, plaintiffs need only plead “enough facts to raise a reasonable expectation
that discovery will reveal evidence” relevant to plaintiffs’ claims. Phillips v. Cty. of
Allegheny, 515 F.3d 224 (3d Cir. 2008) (quoting Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 557 (2007)). We therefore anticipate that allegations may be changed or
updated during discovery. See, e.g., Troung v. Rodriguez, No. 13-2808, 2014 WL
12569365, at *2 n.1 (E.D. Pa. Oct. 23, 2014).


                                             8
prompted by a desire to save money, not to obtain drilling knowledge. (Id. ¶ 27).

Plaintiffs also reference evidence to demonstrate that SWN has not established

when SWN decided to transition from one well to another. (Id. ¶ 26).

      SWN cites competing evidence suggesting that it transitioned back to the

Broughton #5H well because “it was a better course of action to complete the

Broughton #5H” well. (Doc. 72 ¶ 26). According to SWN, testimony demonstrates

that completion of that well would “provide SWN with knowledge that it then could

use in the drilling and completing of the Broughton #3H” well. (Id. ¶ 27).

      SWN also cites various activities it undertook on the Broughton Pad and the

Broughton #5H well. (See Doc. 72 ¶¶ 29-48, 52-55). Those activities are as follows:

      •   February 2016 – SWN undertook containment setting activities, like
          installation of geolaminate liner, on the Broughton Pad. (Doc. 72 ¶ 29).

      •   March 2016 – Sand bags were trucked and delivered to the Broughton
          Pad. (Doc. 72 ¶ 31). According to a March 2016 DEP Surface Activities
          Inspection Report, a liner had been placed across the center of the Pad
          and the well site was permanently stabilized, but it was not bermed to
          form a containment structure. (Id. ¶ 32). SWN also ordered five more
          geolaminate liners for the Broughton Pad, scheduled for a March 2016
          delivery, and equipment for well test fluid recycling was delivered to the
          Pad. (Doc. 72 ¶¶ 33, 34).

      •   May 2016 – SWN initiated downhole operations for the Broughton #5H
          well by “running a cement bond log to evaluate downhole conditions, to
          confirm that there were no issues during the cement job, and to assess the
          integrity of the existing cement around the well casing in order to ensure
          that the well was safe to complete.” (Id. ¶ 35).

      •   June 2016 – SWN “tested wellhead components and removed the bridge
          plug placed by Chesapeake to accommodate SWN’s access to certain
          zones for fracing.” (Id. ¶ 36).

      •   August 2016 – The Broughton Pad was equipped with a workover rig and
          support equipment. (Id. ¶ 37). Bit and scraper work also took place on



                                          9
           the Pad to ensure that the wellbore was free of debris and obstruction
           after the bridge plug was removed. (Id. ¶ 38).

       •   October 2016 – SWN supplemented containment on the Pad, conducted a
           “casing integrity test,” and tried to set a bridge plug with a coil tubing to
           seal off existing perforations. (Id. ¶ 39).

       •   December 2016 – A service rig was moved onto the Pad and coiled tubing
           was delivered. (Id. ¶ 40). Also, “heaters were put on the wellhead,
           pressure tests were performed, produced fluid was hauled off location . . . ,
           and the cast iron bridge plug was again set using a coil tubing unit.” (Id.
           ¶ 41, see also id. ¶ 42).

SWN identifies additional drilling-related activities continuing into 2017. Those

activities include:

       •   February 2017 – Tubing conveyed perforation was performed on the
           Broughton #5H well. (Id. ¶ 43).

       •   March 2017 – Frac tanks were moved to the Broughton Pad. (Id. ¶ 44).

       •   April 2017 – Hydraulic fracturing and additional perforating occurred
           during 13 stages. (Id. ¶ 45).

       •   May-June 2017 – SWN conducted post-frac activities, (id. ¶ 46), and
           production tubing was placed on the Broughton #5H well, (id. ¶ 47).

       •   August 2017 – Flowback and flaring occurred at the Broughton #5H well
           during a two-week period. (Id. ¶¶ 48, 50). SWN attempted to tender
           checks to plaintiffs for royalties and shut-in payments associated with the
           produced gas, (Doc. 72 ¶ 51), but plaintiffs did not deposit the checks,
           (Doc. 77 ¶ 51). The Broughton #5H well was shut in after flaring. (Doc. 72
           ¶ 52).

With the exception of SWN’s purported containment-setting activities, the timing of

the placement of pad liner, and the purported profitability of gas production in

August 2017, plaintiffs do not dispute that these activities took place. They simply

disagree that the activities are indicative of due diligence. (See Doc. 77 ¶¶ 29-48,

52-55). The parties also agree that no pipeline has ever been connected to the

Broughton Pad or its wells, (Doc. 72 ¶ 53), and that gas cannot be sent to market

                                            10
without a pipeline, (id. ¶ 54). SWN offers testimonial and documentary evidence

indicating it is attempting to develop a pipeline with a third-party contractor. (Id.

¶ 55). Plaintiffs note the lack of evidence justifying the delay between the drilling of

the Broughton #5H well and the development of a pipeline. (Doc. 77 ¶ 55).

      C.     Procedural History

      Plaintiffs brought this suit against SWN in the Court of Common Pleas of

Tioga County, Pennsylvania. SWN removed the case to federal court on diversity

grounds. The case is now proceeding on plaintiffs’ first amended complaint, which

asserts claims for quiet title and declaratory judgment.4 SWN moved to dismiss

plaintiffs’ amended complaint. We denied that motion in a June 8, 2018

memorandum and accompanying order. SWN now moves for summary judgment.

Briefing is complete and the motion is ripe for disposition.

II.   Legal Standard

      Through summary adjudication, the court may dispose of those claims that

do not present a “genuine dispute as to any material fact” and for which a jury trial

would be an empty and unnecessary formality. FED. R. CIV. P. 56(a). The burden of

proof tasks the non-moving party to come forth with “affirmative evidence, beyond

the allegations of the pleadings,” in support of its right to relief. Pappas v. City of

Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004); see also Celotex Corp. v. Catrett,

477 U.S. 317, 322-23 (1986). The court is to view the evidence “in the light most




      4
       A second defendant named in the complaint, Mitsui E&P USA, LLC, has
been voluntarily dismissed by the plaintiffs. (See Doc. 46).


                                           11
favorable to the non-moving party and draw all reasonable inferences in that party’s

favor.” Thomas v. Cumberland County, 749 F.3d 217, 222 (3d Cir. 2014). This

evidence must be adequate, as a matter of law, to sustain a judgment in favor of the

non-moving party on the claims. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

250-57 (1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-89

(1986). Only if this threshold is met may the cause of action proceed. See Pappas,

331 F. Supp. 2d at 315.

III.   Discussion

       The issue in this case is narrow: Whether SWN complied with its contractual

obligation to continue “drilling operations . . . with due diligence” such that it

extended the leases from the primary term to the secondary term. In its motion for

summary judgment, SWN claims that it has acted with the requisite due diligence.

SWN points to indicators of its business judgment, good-faith efforts to develop the

land, and its use of a Continuous Operations Schedule designed to ensure

consistent operations. Plaintiffs disagree and argue that SWN’s conduct falls short

of its contractual due diligence obligation. We hold that genuine disputes of

material fact regarding SWN’s due diligence preclude summary judgment.

       A.    Contract Interpretation Principles5

       Under Pennsylvania law, an oil and gas lease is of the same nature as a

contract. See T.W. Phillips Gas & Oil Co. v. Jedlicka, 42 A.3d 261, 267 (Pa. 2012)


       5
         Pennsylvania contract law governs this diversity action. See Lafferty v. St.
Riel, 495 F.3d 72, 76 (3d Cir. 2007) (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78
(1938)).


                                           12
(citing Willison v. Consol. Coal Co., 637 A.2d 979, 982 (Pa. 1994)). The parties’ intent

is the foremost consideration in interpreting contracts, including oil and gas leases.

See Hutchinson, 519 A.2d at 389-90. Pennsylvania contract interpretation thus

begins with the “firmly settled” principle that the intent of the contracting parties

should be gleaned from the writing itself. Norfolk S. Ry. Co. v. Pittsburgh & W. Va.

R.R., 870 F.3d 244, 253 (3d Cir. 2017) (citations omitted). The court must interpret

the writing “as a whole, giving effect to all its provisions,” Atl. Richfield Co. v.

Razumic, 390 A.2d 736, 739 (Pa. 1978) (citations omitted), and be guided by the plain

meaning of the language employed by the parties rather than their “silent

intentions,” Jedlicka, 42 A.3d at 267.

       The terms of oil and gas leases should also be interpreted in light of the

“highly technical and well-developed industry” they are used in. Jacobs v. CNG

Transmission Corp., 332 F. Supp. 2d 759, 772 (W.D. Pa. 2004) (citation omitted); see

also Nolt v. TS Calkins & Assocs., LP, 96 A.3d 1042, 1046 (Pa. Super. Ct. 2014)

(citations omitted). They should therefore be construed “with due regard to the

known characteristics” of the particularized nature of the oil and gas industry.

Camp Ne’er Too Late, LP v. Swepi, LP, 185 F. Supp. 3d 517, 544 (M.D. Pa. 2016)

(citing Franklin Sugar Ref. Co. v. Howell, 118 A. 109, 110 (Pa. 1922)).

       B.     “Due Diligence” and SWN’s Performance Under the Leases

       The habendum clauses in the leases at issue provide, in relevant part, that

the leases will “remain in full force and effect” beyond the primary term “as long

thereafter as . . . drilling operations continue with due diligence.” (Doc. 72-1 at 3,

10). The parties dispute two issues regarding the leases’ “due diligence” provisions:

                                            13
(a) the appropriate standard for evaluating whether SWN acted with due diligence;

and (b) whether SWN’s conduct in fact satisfies the due diligence standard.

             1.     Applicable “Due Diligence” Standard

      We start with a brief overview of habendum clauses in the oil and gas

industry. The habendum clause fixes the ultimate duration of the lease, which may

include a primary and secondary term. Jedlicka, 42 A.3d at 267 (citing Jacobs, 332

F. Supp. 2d at 764 (citing 3 WILLIAMS & MEYERS, OIL AND GAS LAW § 601 (2003))); 2

NANCY SAINT-PAUL, SUMMERS OIL AND GAS § 14:2 (3d ed. 2011)). The primary term

is the “period of time at the end of which the leasehold estate granted will

terminate.” 2 SUMMERS OIL AND GAS § 14:2. At the end of the primary term, the

lease either ends or is extended into the secondary term. Id. Modern habendum

clauses include a vehicle to extend the lease beyond the primary term and into the

secondary term under certain contractually agreed-upon conditions. Id. § 14:9. The

habendum clauses in this case provide for extension into the secondary term if,

inter alia, drilling operations commenced during the primary term continue with

“due diligence.” (Doc. 72-1 at 3, 10).

      SWN argues that the due diligence standard in these habendum clauses is

informed by the implied duty of exploration and development. (Doc. 73 at 6 (citing

Aye v. Phila. Co., 44 A. 555, 556 (Pa. 1899)). Under SWN’s suggested standard,

courts must ask whether the lessee’s conduct is an exercise of its business

judgment—a subjective inquiry—by comparing the activity in question to the

lessee’s normal course of business. (Id. (citing Aye, 44 A. at 556)). According to

SWN, a lessee’s business judgment prevails unless it acted in bad faith or

                                          14
fraudulently. (Id. at 6-7 (citing Colgan v. Forest Oil Co., 45 A. 119, 121 (Pa. 1899);

Young v. Forest Oil Co., 45 A. 121, 122 (Pa. 1899))). And a lessee cannot be found to

have acted in bad faith, says SWN, if it has engaged in operations that resulted in a

well capable of producing gas in “paying quantities.” (Id. at 9 (citing Roe v. Chief

Expl. & Dev. LLC, No. 4:11-CV-579, 2013 WL 4083326, at *9 (M.D. Pa. Aug. 13,

2013))). Plaintiffs, citing cases outside the oil and gas context, assert that a more

generic due diligence standard applies that tasks us with reviewing the objective

reasonableness of the lessee’s conduct under the lease. (Doc. 78 at 7-9).

      The implied duty to explore and develop the land with reasonable diligence

applies when the landowner’s only form of compensation is royalty payments

resulting from the extraction of gas. See Jacobs v. CNG Transmission Corp., 772

A.2d 445, 455 (Pa. 2001). That implied obligation does not apply, however, when

“the contract . . . clearly set[s] forth the parties’ expectations regarding development

of the property.” Id. at 453 (citing Stoddard v. Emery, 18 A. 339, 339 (Pa. 1889)); see

also id. at 455; Hutchison v. Sunbeam Coal Corp., 519 A.2d 385, 388 (Pa. 1986).

Thus, “where the parties have expressly agreed on what shall be done, there is no

room for the implication of anything not so stipulated for.” Aye, 44 A. at 556.

      SWN cites the Pennsylvania Supreme Court’s decision in Aye v. Philadelphia

Co., 44 A. 555 (Pa. 1899), to help define the leases’ due diligence obligation. Like

here, the plaintiffs in Aye claimed the lessees no longer retained an interest in the

leased property. Id. at 555. Unlike here, the plaintiffs in Aye brought their suit

under the leases’ clause governing the parties’ rights and expectations if the lessee

“produces oil in paying quantities.” Id. at 556. The lease there expressly described

                                            15
the parties’ rights and obligations in the specific event that a test well produced oil

in “paying quantities.” Id. Yet it failed to guide the parties in the event the well ran

dry, which it did. Id. Because the contract failed to cover that situation, the Court

imposed “an implied obligation on the lessee to proceed with the exploration and

development of the land with reasonable diligence, according to the usual course of

the business, and a failure to do so amounts to an abandonment.” Id.

      Aye is distinguishable for two reasons. First, the lease here defines the

parties’ expectations regarding the property. The provision at issue states that

SWN must continue drilling operations with “due diligence” to trigger extension

into the secondary term. (Doc. 72-1 at 3, 10). The parties have therefore “expressly

agreed on what shall be done” to extend the leases into the secondary term. Aye, 44

A. at 556. Thus, no implied duty applies because the provision put in issue by

plaintiffs plainly governs the parties’ conduct. We will not “imply a different

contract than that which the parties have expressly adopted.” Hutchison, 519 A.2d

at 388; see also Jacobs, 772 A.2d at 453-54 (citing Aye, 44 A. at 555-56).

      Second, plaintiffs here brought suit under the leases’ “due diligence”

provision, not a provision synonymous with the “paying quantities” provision in

Aye. True, the leases here also provide for extension into the secondary term if “oil

and gas or either of them is produced or withdrawn from any portion of the

premises or any lands pooled or unitized therewith.” (Doc. 72-1 at 3, 10). Also true,

the word “produced” is generally synonymous with “produced in paying

quantities.” See, e.g., Garcia v. King, 164 S.W.2d 509, 512 (Tex. 1942) (citations




                                           16
omitted); see also 2 SUMMERS OIL AND GAS § 14:11. But plaintiffs have not

challenged SWN’s conduct under those provisions.6

      SWN’s reliance on Young v. Forest Oil Co., 45 A. 121 (Pa. 1899), and Colgan

v. Forest Oil Co., 45 A. 119 (Pa. 1899), is misplaced for the same reason. (Doc. 73 at

6-7). The Pennsylvania Supreme Court in Young held that the lessee’s good faith

business judgment prevails when the lessor claims that the lessee has failed to

produce gas in “paying quantities.” Young, 45 A. at 122-23. The Colgan Court

expanded on Young’s concept of good faith business judgment. Colgan, 45 A. at 119.

And the Pennsylvania Supreme Court has since interpreted both cases as defining a

lessee’s responsibilities when performing under a “paying quantities” clause. See

generally Jedlicka, 42 A.3d 261. Plaintiffs, however, have not sued under the leases’

produce “in paying quantities” clause. The standards articulated in Colgan and

Young—like the Aye standard—are therefore inapplicable.

      With that, we are left with the leases’ plain terms. As we have noted, the

leases allow for extension from the primary to the secondary term if “drilling

operations continue with due diligence.” (Doc. 72-1 at 3, 10). Plaintiffs argue that

the leases’ terms call for a more generic due diligence test. We agree. Black’s Law

Dictionary Defines “due diligence” as the “[t]he diligence reasonably expected

from, and ordinarily exercised by, a person who seeks to satisfy a legal requirement

or to discharge an obligation.” Diligence, BLACK’S LAW DICTIONARY (8th ed. 2004).


      6
       Even if the Aye standard were to apply, whether the lessee has abandoned
property is “usually a question for the jury” and is rarely appropriate for summary
judgment. Aye, 44 A. at 556; see also McMillin v. Titus, 72 A. 240, 244 (Pa. 1909).


                                          17
At least one other court in this district has adopted a context-specific standard in an

oil and gas case involving a similar lease that permitted extension into the

secondary term upon continued operational due diligence. See Good Will Hunting

Club, Inc. v. Range Res.-Appalachia, LLC, No. 4:11-CV-1152, 2013 WL 2297170, at

*4-5, 17-18 (M.D. Pa. May 24, 2013). This standard aligns with our pronouncement

that due diligence inquiries are inherently fact- and context-specific. (See Doc. 56

at 19). This is the appropriate test under these leases.

             2.     SWN’s “Due Diligence” in Continuing Drilling Operations

      We now review SWN’s conduct to determine if there are any genuine

disputes of material fact as to whether it acted with the requisite due diligence to

extend its leases from the primary term to the secondary term. Before reviewing

the parties’ arguments, it behooves us to reiterate that whether a lessee pursued

drilling operations with due diligence is a question for the finder of fact. See

Jedlicka, 42 A.3d at 273 (citation omitted); Kennedy v. Crawford, 21 A. 19, 20 (Pa.

1891). We also note that the definition of “drilling operations” is exceedingly broad

under both the leases at issue and case law. (See Doc. 72-1 at 3, 19); see also

generally Roe v. Chief Expl. & Dev. LLC, No. 4:11-CV-579, 2013 WL 4083326 (M.D.

Pa. Aug. 13, 2013). Therefore, unless there is no dispute as to any material fact, the

issue of diligence is reserved for trial. Plaintiffs claim there are genuine disputes

over various material facts. We take up each dispute in turn.

                    i.     Continuous Operations Schedule

      Plaintiffs’ primary argument is that SWN’s mere adoption of and adherence

to a Continuous Operations Schedule does not amount to due diligence. (Doc. 78

                                           18
at 7-9). They claim the Schedule is arbitrary and not designed with the sincere goal

of expeditiously completing a well. (Id.) They additionally argue that SWN’s

performance purportedly pursuant to its Continuous Operations Schedule is

indicative of a lack of due diligence. (Id. at 15-16; Doc. 87 at 2-4).

       Neither the parties nor the court have identified case law interpreting

Continuous Operations Schedules—or analogous standardized operating

schedules—and their value in determining a party’s diligence. Employing our

common sense, we note that the creation and implementation of a Continuous

Operations Schedule by itself is neither per se evidence of a lack of, nor definitive

proof of, due diligence. Whether adopting and executing a Continuous Operations

Schedule is an exercise of due diligence depends on the norms of this “highly

technical and well-developed” industry. See Jacobs, 332 F. Supp. 2d at 772; see also

Nolt, 96 A.3d at 1046. That determination is heavily fact-dependent.

       SWN claims that it routinely uses Continuous Operations Schedules in the

Commonwealth and its use here therefore constitutes due diligence. (Doc. 72 ¶ 24).

Plaintiffs doubt whether such Schedules are standard SWN practice but fail to cite

contradictory evidence. (Doc. 77 ¶ 24). Instead, they marshal the opinion of their

expert, Randall M. Albert, to argue that SWN’s Continuous Operations Schedule




                                            19
and its conduct thereunder is not “routine, normal or typical.” (Doc. 112 at 23).7 On

this point, the acceptable practices and prevailing norms with regard to drilling

operations in the Commonwealth bear directly on the reasonableness and diligence

of SWN’s conduct. Resolution of this factual dispute thus “might affect the outcome

of the suit under the governing law.” Liberty Lobby, 477 U.S. at 248. The parties

therefore dispute a material fact.

      Moreover, the parties debate whether SWN diligently conducted drilling

operations pursuant to its Schedule. According to SWN, their Schedule is designed

to ensure some “physical operation necessary to develop a well was conducted on a

certain well pad every 60-90 days.” (Doc. 72 ¶ 25). Plaintiffs note that SWN’s

operational reports do not document any activities on the Broughton Pad for a




      7
         Federal Rule of Civil Procedure 56(c)(1)(B) requires that a party making
factual assertions support its assertions with “admissible evidence.” SWN has not
objected that Mr. Albert’s expert opinion is inadmissible and we reserve judgment
on that question. However, Mr. Albert’s conclusion that “SWN failed to pursue
[drilling] operations with due diligence or good faith and is thereby in breach of the
leases” constitutes an improper legal conclusion. See Berckeley Inv. Grp., Ltd. v.
Colkitt, 455 F.3d 195, 217 (3d Cir. 2006) (citing First Nat’l State Bank v. Reliance
Elec. Co., 668 F.2d 725, 731 (3d Cir. 1981)); Burkhart v. Wash. Metro. Area Transit
Auth., 112 F.3d 1207, 1212 (D.C. Cir. 1997) (citing Torres v. Oakland, 758 F.2d 147,
150 (6th Cir. 1985)); see also Smith v. Allstate Ins. Co., 912 F. Supp. 2d 242, 253 (W.D.
Pa. 2012) (citations omitted) (bad faith); Greene v. Sears Prot. Co., No. 15 CV 2546,
2018 WL 4716189, at *9 (N.D. Ill. Mar. 8, 2018), report and recommendation adopted,
2018 WL 3104300 (N.D. Ill. June 25, 2018); FNB Bank v. Park Nat’l Corp., 996 F.
Supp. 2d 1187, 1192 (S.D. Ala. 2014). For now, we nonetheless credit Mr. Albert’s
factual statements, as well as his experience-based opinions regarding industry
norms and practices. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 156 (1999);
see also Wolfe v. Allstate Prop. & Cas. Ins. Co., No. 4:10-CV-800, 2012 WL 12929814,
at *3 (M.D. Pa. July 23, 2012) (citations omitted); Clemens v. N.Y. Cent. Mut. Fire
Ins. Co., No. 3:13-CV-2447, 2015 WL 3742130, at *4 (M.D. Pa. June 15, 2015). SWN is
free to challenge Mr. Albert’s opinions at a later date.


                                           20
six-month period in late 2015 and early 2016. (Doc. 78 at 15; Doc. 87 at 3). SWN

responds with deposition testimony explaining that various on- and off-site

activities were undertaken during that period. (Doc. 72 ¶¶ 26-34). We do not make

credibility determinations or weigh evidence at summary judgment.

Carvalho-Grevious v. Del. State Univ., 851 F.3d 249, 262 (3d Cir. 2017) (citing Liberty

Lobby, 477 U.S. at 255); Liberty Lobby, 477 U.S. at 249. The parties’ competing

evidence and factual disagreement over whether SWN followed its Schedule

creates yet another dispute of material fact regarding SWN’s diligence.

       Several other issues disputed by the parties likewise fall within the province

of the factfinder at trial. For example, plaintiffs contend that aspects of SWN’s

conduct—including its adoption of a Continuous Operations Schedule, the order in

which it performed certain activities, the amount of time it took to perform those

activities, and the absence of a pipeline—are indicative of SWN’s bad faith. (Doc. 78

at 17-21). Bad faith is routinely treated as a context-specific issue for the fact-finder.

See, e.g., Justofin v. Metro. Life Ins. Co., 372 F.3d 517, 523-24 (3d Cir. 2004) (citation

omitted), as amended (Aug. 12, 2004) (insured’s intent and related state of mind);

Huang v. BP Amoco Corp, 271 F.3d 560, 565 (3d Cir. 2001) (citations omitted)

(implied covenant of good faith); Weaver v. Lancaster Newspapers, Inc., 926 A.2d

899, 907 (Pa. 2007) (quoting St. Amant v. Thompson, 390 U.S. 727, 732 (1968))

(defamation); Birth Ctr. v. St. Paul Cos., 787 A.2d 376, 383-84 (Pa. 2001) (insurer bad

faith); Pressey v. McCornack, 84 A. 427, 428 (Pa. 1912) (citations omitted)

(substantial performance of a contract); Henderson v. Ferrell, 38 A. 1018, 1018-19

(Pa. 1898) (commencement of oil and gas operations).

                                            21
      To the extent plaintiffs ask us to conclude that SWN acted in bad faith—and

therefore with a lack of due diligence—because some of its conduct (like

transitioning from the Broughton #3H well to the Broughton #5H well) suggests ill

intent, that decision necessarily involves a credibility determination. That is, it

requires weighing of the parties’ explanations for why they did or did not take

certain action at certain times. Again, credibility determinations are inappropriate

at the summary judgment stage. See Carvalho-Grevious, 851 F.3d at 262 (citing

Liberty Lobby, 477 U.S. at 255); see also Justofin, 372 F.3d at 524 (citing Riehl v.

Travelers Ins. Co., 772 F.2d 19, 24 (3d Cir. 1985)). These disputes of material fact

preclude summary judgment.

                    ii.    Drilling to Completion of a Well as “Due Diligence”

      SWN also argues that its specific conduct is irrelevant because it has

established its due diligence—and therefore extended the leases into the secondary

term—by drilling a well to completion on the Broughton Pad. (Doc. 79 at 13-17).

For support, SWN relies on the “practical rule” adopted by Judge Brann in Roe v.

Chief Exploration & Development LLC, No. 4:11-CV-579, 2013 WL 4083326 (M.D.

Pa. Aug. 13, 2013). The issue in Roe was whether the lessee had sufficiently

commenced “operations” on the property to extend the lease from its primary term

to its secondary term. Roe, 2013 WL 4083326, at *5. Judge Brann held that a lessee

acts in good faith—and is deemed to have timely commenced drilling operations—

when it conducts preliminary acts during the primary term and proceeds to drill to

completion of a well. Id. at *9. SWN also cites Pemco Gas, Inc. v. Bernardi, 5 Pa. D.

& C.3d 85 (Pa. Ct. Com. Pl. 1977), which similarly held that preliminary acts

                                           22
followed by the successful completion of a well establish the lessee’s good faith

commencement of operations. Pemco Gas, 5 Pa. D. & C.3d at 91-94, 100-101.

       We agree with both Roe and Pemco that completion of preliminary acts,

followed by completion of a well, establishes the lessee’s good faith commencement

of operations. But that is not at issue in this case. This case centers on SWN’s

continued due diligence or lack thereof beyond the primary term. The issue of

continued due diligence necessarily implicates different considerations than the

issue of commencing operations or the definition of “operations.”

                     iii.   Time Required to Drill a Well to Completion

       Plaintiffs next contend that SWN’s conduct lacked the requisite due diligence

because it took longer to complete the Broughton #5H well than it did for well

operators in other cases. (Doc. 78 at 9-11). The leases at issue do not specify a time

within which the lessee must complete a well. Ordinarily, absent an express

timetable to complete a well, “the law implies that it shall be done within a

reasonable time.” Field v. Golden Triangle Broad., Inc., 305 A.2d 689, 694 (Pa. 1973)

(citations omitted)); Hodges v. Pa. Millers Mut. Ins. Co., 673 A.2d 973, 974-75 (Pa.

Super. Ct. 1996) (citing RESTATEMENT (SECOND) OF CONTRACTS § 204 (AM. LAW INST.

1981)). The time in which SWN must act under the habendum clauses at bar thus

depends on the circumstances surrounding the well and its operator. We

nonetheless credit plaintiffs’ point that disparities in the time it takes to finish a well

may bear on the lessee’s diligence. In this case, given its unique set of facts, a fact

finder could readily determine that SWN took an unreasonably long period of time

to complete its drilling activities, suggesting a lack of due diligence. As a matter of

                                            23
law, this timing question is neither irrelevant nor dispositive, but it is best

addressed at trial.

                      iv.   Unavailability of a Pipeline

      Lastly, SWN insists that we must consider the unavailability of a gas pipeline

when evaluating its diligence. (Doc. 73 at 11-12; Doc. 79 at 11 n.5). SWN asserts that

it should not be faulted for failing to perform drilling operations more quickly given

the reality that gas could not be transported to market. (Doc. 73 at 12). We agree

that the unavailability of a pipeline is a relevant consideration unique to the oil and

gas industry. See McKnight v. Mfrs. Nat. Gas Co., 23 A. 164, 165 (Pa. 1892).

Plaintiffs do not appear to dispute this fact. They riposte that SWN’s argument—

that it performed its activities in a calculated manner with knowledge that no

pipeline existed—is evidence of a lack of good faith and thus below its due diligence

obligation. (Doc. 78 at 21). Plaintiffs point to other pipeline projects (like the Trans-

Alaska pipeline) to demonstrate that SWN’s failure to procure a pipeline is

indicative of a lack of due diligence. Nevermind that the Trans-Alaska pipeline is

factually and geographically distinguishable, plaintiffs fail to show why SWN’s

measured approach to performing its drilling activities was motivated by ill intent

or why the failure to construct a pipeline with the assistance of a third-party is any

fault of its own. The absence of a pipeline certainly does not automatically excuse

conduct that falls below a contract’s “due diligence” requirement. And this fact

may become more relevant during trial. But the lack of a pipeline also does not ipso

facto establish a lack of due diligence or bad faith, nor preclude a finding of good




                                           24
faith. As with the other indicators of diligence and intent, significance of the lack of

a pipeline, as well as SWN’s performance in light thereof, are issues for trial.

IV.   Conclusion

      The court will deny SWN’s motion (Doc. 71) for summary judgment. An

appropriate order shall issue.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania



Dated:    March 30, 2020




                                           25
